   Case 3:20-cv-01819-X Document 28 Filed 12/31/20                    Page 1 of 4 PageID 406



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

   ARUN KUMAR KATKURI, et al.,                          §
                                                        §
              Plaintiffs,                               §
                                                        §
   v.                                                   § Civil Action No. 3:20-CV-01819-X
                                                        §
   UNITED STATES CITIZENSHIP                            §
   AND IMMIGRATION SERVICES,                            §
                                                        §
              Defendant.                                §

                            MEMORANDUM OPINION AND ORDER

        The plaintiffs sued the United States Citizenship and Immigration Services

under the Administrative Procedure Act alleging that the government failed to

process their applications for visa extensions and work authorization documents in a

reasonable timeframe. After the plaintiffs filed this lawsuit, the government finished

processing many of the applications at issue. The government has now finished

processing each plaintiffs’ application and filed a Motion to Dismiss [Doc. 23] the

pending claims as moot. For the reasons below, the Court GRANTS the motion to

dismiss.

                                         I. Legal Standards

        Plaintiffs “constantly bear the burden of proof that jurisdiction does in fact

exist.” 1      A federal court’s Article III jurisdiction is limited to “Cases” and

“Controversies.” 2 This requires a live case or controversy at every stage of the


        1   Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
        2   U.S. Const. art. III, § 1.

                                                    1
   Case 3:20-cv-01819-X Document 28 Filed 12/31/20                   Page 2 of 4 PageID 407



litigation. 3 A case becomes moot when the issues presented are no longer “live” or

the parties lack a legally cognizable interest in the outcome. 4 An exception to the

mootness doctrine applies “only in exceptional situations” where the action is

“capable of repetition but evading review.” 5 This exception allows for adjudication of

an otherwise moot claim when two circumstances are simultaneously present: (1) the

duration of the challenged action is too short to be fully litigated prior to cessation or

expiration, and (2) there is a reasonable expectation that the same complaining party

will be subject to the same action again. 6

                                           II. Analysis

      The government argues that the plaintiffs’ claims are moot because it finished

processing each application at issue, and, therefore, the remaining claims must be

dismissed. The plaintiffs, however, urge the Court to retain the remaining claims

under the “capable of repetition but evading review” exception. The plaintiffs argue

that the normal course of litigation is too long to adjudicate each claim before the

government effectively moots the issue by processing the application and insist that

they will need to apply for visa extensions and employment authorization documents

again in the future, thereby subjecting them to the same allegedly unreasonable

processing delays.




      3   Hollingsworth v. Perry, 570 U.S. 693, 704 (2013).
      4   Murphy v. Hunt, 455 U.S. 478, 481 (1982).
      5   Kingdomware Techs., Inc. v. United States, 136 S. Ct. 1969, 1976 (2016).
      6   Spencer v. Kemna, 523 U.S. 1, 17 (1998).

                                                     2
   Case 3:20-cv-01819-X Document 28 Filed 12/31/20                   Page 3 of 4 PageID 408



       The plaintiffs failed to establish this exception to the mootness doctrine. First,

the plaintiffs did not demonstrate that the government’s allegedly unreasonable

delay in processing applications is too short to be fully litigated before the processing

is complete. Litigants have tools at their disposal to obtain expeditious relief, such

as moving for preliminary relief or requesting an expedited docket. The plaintiffs did

not pursue these options or take any affirmative steps to move the litigation forward.

Therefore, it has not been established that the government’s allegedly unreasonable

processing delays are too short to be fully litigated.

       Further, the plaintiffs did not establish a reasonable expectation that they will

be subject to the same or similar delay in the future.                   Although the plaintiffs

expressed their need to re-apply for visa extensions and work authorization

documents, they did not demonstrate a reasonable expectation that the government’s

processing times will be the same or similar to those the plaintiffs experienced here. 7

Accordingly, the plaintiffs failed to demonstrate the circumstances necessary to

overcome the mootness doctrine. Because the issues in the case are moot, the Court

GRANTS the motion to dismiss.




       7 The plaintiffs argued that they will again face injury “[i]f the Agency’s processing times for

these applications remain unchanged,” but did include any allegations that there is a reasonable
expectation that the processing times will in fact remain the same.

                                                  3
  Case 3:20-cv-01819-X Document 28 Filed 12/31/20   Page 4 of 4 PageID 409



                              III. Conclusion

     For the forgoing reasons, the Court GRANTS the motion to dismiss. The

plaintiffs’ remaining claims are DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED this 31st day of December, 2020.




                                 BRANTLEY STARR
                                 UNITED STATES DISTRICT JUDGE




                                     4
